Citation Nr: 0622972	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-07 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus, 
to include based on assignment of a separate rating for each 
ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from September 1989 to 
September 2000.  This appeal is before the Board of Veterans' 
Appeals (Board) from a February 2003 decision of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's tinnitus is perceived bilaterally.

2.  The 10 percent rating assigned for the tinnitus is the 
maximum schedular rating for tinnitus, whether it is 
perceived in one ear or both ears; factors warranting 
extraschedular consideration are not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code (Code) (2002); 38 C.F.R. §§ 3.321, 4.1, 4.87, 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify claimants regarding the development of 
evidence relevant to their claims for VA benefits.  
38 U.S.C.A. § 5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  The provisions of the 
VCAA have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  The facts in this case are not in dispute.  As the 
law is dispositive, the provisions of the VCAA do not apply.  
Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are moot.  See 
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

The veteran asserts that his service-connected tinnitus is 
bilateral.  He seeks a 10 percent rating for each ear.  In a 
May 2001 rating decision, the RO granted service connection 
for tinnitus, and assigned a 10 percent rating.  In November 
2003, the veteran's representative filed a claim for increase 
in the rating for tinnitus, based on the tinnitus being 
bilateral, that is, perceived in both ears.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  The 
percentage ratings in the Rating Schedule represent, as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

Tinnitus is rated under Code 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being heard 
in one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note 2 (2005).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held that versions of Code 6260 in effect prior to 1999 and 
prior to June 13, 2003, required the assignment of dual 
10 percent ratings for "bilateral" tinnitus.  VA appealed 
the Veterans Court's decision in Smith to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
While the appeal to the Federal Circuit was pending, the 
Secretary of VA imposed a stay on adjudication at the Board 
of tinnitus rating claims affected by Smith.  The stay 
affected all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a rating for 
tinnitus in excess of 10 percent was sought.  The veteran's 
case was included in the stay.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's longstanding interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  On July 10, 2006, the Secretary rescinded the 
stay, and directed the Board to resume adjudication of the 
stayed cases, consistent with the decision of the Federal 
Circuit.

In light of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes a schedular rating in excess of a single 10 percent 
rating for tinnitus.  As the revised version of Diagnostic 
Code 6260 explicitly prohibits a schedular rating in excess 
of 10 percent for tinnitus, the veteran's claim for a 
schedular rating in excess of 10 percent for tinnitus, based 
on assignment of a separate rating for each ear, must be 
denied under both the old and the new versions of the 
regulation.  Nothing in the record suggests that the 
veteran's tinnitus requires frequent hospitalization, causes 
marked interference with employment, or otherwise warrants 
referral of the case for extraschedular consideration under 
38 C.F.R. § 3.321.  As the disposition is based on 
interpretation of the law, and not the facts of this case, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A rating in excess of 10 percent for tinnitus, to include 
based on assignment of a separate rating for each ear, is 
denied.  




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


